DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendments dated 8/8/22 are hereby entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 10/410,082 and 13/655,039, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, neither the ‘082 nor the ‘039 disclose the trainer garment being “wherein the trainer neuromuscular…configured to permit the trainer wearing the trainer body suit to feel bodily movements of the trainee.”  This feature is only disclosed in the instant (published) application at paragraph 62, which does not appear in the ‘082 nor ‘039 applications.  Therefore, the effective filing dates of Claims 13 and 16 which incorporate this feature are that of the instant application, 1/16/2014. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 22, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PATENT US 5679004 A to McGowan et al (“McGowan”), in view of PATENT US 20030191507 A1 to Simmons (“Simmons”), in view of PATENT US 6630915 B1 to Flood (“Flood”).
In regard to Claims 1 and 24, McGowan teaches a system…comprising:
a garment…wherein the plurality of sensors are configured to determine positions […] in space;
(see, e.g., c6, l60-6 in regard to a body suit (“garment”) and, e.g., c11, l45-60 in regard to positional detectors (“sensors”));
a […] computer configured to collect and store…model;
(see, e.g., c6, l20-50 and c9, l25-50); and
a [vibratory device] coupled to [the trainee] and operably coupled to the […] computer, the [vibratory device] configured to [vibrate], wherein the […] computer is configured to actuate the [vibratory device] based on the trainer model so as to correspond to the bodily movements of the trainer
(see, e.g., c9, l25-50; c10, l15-25),
wherein the [vibratory device] is configured to impart corrective movement to the [trainee] based on the comparison of the trainee model with the trainer model
(see, e.g., c9, l25-50; c10, l15-25)
Furthermore, McGowan teaches the remote processing station being eliminated and instead incorporated into the teacher’s beltpack (c9, l50-65);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
Specifically, it would have been obvious to have combined the teachings of McGowan and had the remote processing system located on the student’s beltpack in order for the student to not have to have the teacher present while performing an exercise

Furthermore, while McGowan teaches vibrational feedback devices located in various locations that are used to instruct the user to correct his/her movement (see, e.g., c6, l60-67) based on comparison of the trainee’s movements with the stored trainer model (see, e.g., c9, l25-50; c10, l15-25), it may fail to also teach robotic actuators being used to correct the motion of an individual based script, however, in an analogous reference Simmons teaches that feature (see, e.g., p4, 8, 101, and 119);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate/couple the corrective robotic mechanisms of Simmons into the garments of McGowan such that the trainee is not only notified of an incorrect positioning, but is assisted into achieving a correct and proper positioning and motion.

Furthermore, while McGowan teaches employing positional detectors/sensors “substantially similar to those as are commonly used in the art of virtual reality, to track the movements of the areas of the body of interest” (c11, l45-60), it may fail to teach wherein these detectors/sensors also provide the orientation of these body parts in space, however, in an analogous reference Flood teaches employing orientation sensors in virtual reality to determine the orientation of the user’s head in space (see, e.g., c4, l50-67);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the orientation sensors taught by Flood into the garments of McGowan along with the position sensors, in order to better instruct the trainee by better characterizing the nature of his/her movements.


In regard to Claim 2, McGowan teaches these limitations.  See, e.g., c11, l20-35.
In regard to Claim 22, McGowan teaches these limitations.  See, e.g., c10, l30-45.



Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McGowan, in view of Simmons, further in view of Flood, further in view of PATENT US 5846086 A to Bizzi et al (“Bizzi”).
In regard to Claim 21, while McGowan teaches the limitations in regard to employing a trainer model that characterizes the motion of, e.g., a trainer’s arms (“wherein the trainer model is also representative of movement of an implement held by the trainer”), Bizzi teaches employing sensors incorporated into a hand-held object in order to detect the position and orientation of that object in order to teach motor skills to a human subject (see, e.g., c7, l15-25);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the sensorized implement taught by Bizzi to be used by a trainee to the system otherwise taught by McGowan, in order to gather additional data to better characterize motion of the trainee.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McGowan, in view of Simmons, further in view of Flood, further in view of PGPUB US 20030060740 A1 by Faghri (“Faghri”).
In regard to Claim 23, while McGowan teaches that a range of stimulators may be employed (see, e.g., 10, l30-45), Faghri teaches employing neuromuscular stimulators (see, e.g., p32, 36, and 41);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the stimulators taught by Faghri to the system otherwise taught by McGowan, in order to better instruct the trainee in regard to the trainer’s ideal motion.

Claims 13 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PGPUB US 20040219498 A1 by Davidson (“Davidson”), in view of PGPUB US 20090253109 A1 by Anvari et al (“Anvari”).
In regard to Claim 13, Davidson teaches a garment set comprising:
a trainee garment….computer,
(see, e.g., F2, 13);
wherein the neuromuscular…muscle;
(see, e.g., p41);
wherein the trainee onboard computer…model;
(see, e.g., F2, 20 and 22);
wherein the trainee robotic actuators…trainer;
(see, e.g., p40);
wherein said trainee…muscle memory;
(see, e.g., p41);
a trainer garment comprising:
	a trainer body suit…onboard computer
	(see, e.g., F2, 12 and p25);
	[…]

Furthermore, while Davidson teaches the trainer suit comprising feedback devices it does not teach the trainer being provided haptic feedback via those devices in order to allow the trainer to feel bodily movement of the trainee, however, in an analogous reference Anvari teaches that functionality (see, e.g., p65);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the functionality taught by Anvari into the method otherwise taught by Davidson and configure the stimulators and actuators to permit the trainer to feel body movements of the trainee, in order to improve the training.
In regard to Claim 16, Davidson teaches a close fitting garment at, e.g., p9 (“tight-fitting”).


Response to Arguments
	Applicant’s arguments in regard to the rejections made of Claims 1 and 24 under 35 USC 103 are addressed by the updated statements of rejection of those claims, which were necessitated by Applicant’s amendments.
	Applicant argues on page 12 of its Remarks in regard to the rejection made of Claim 13 under 35 USC 103:

    PNG
    media_image1.png
    206
    683
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive because the rejection only relies on Anvari to teach trainer feedback devices being configured to permit a trainer to feel body movements of a trainee, which Anvari teaches at, e.g., p65.  Anvari is not relied upon to teach a trainer garment comprising trainer neuromuscular electrical stimulators and robotic actuators, Davidson is, as stated in the rejection.  The combination of the prior art results in the configuration of the stimulators and actuators that are incorporated in the trainer garment (as taught by Davidson) in order to permit the trainer to feel body movements of the trainee (as taught by Anvari), in order to improve the training.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715